DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference number 165, found in at least paragraph 0030.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference number 133 seen in figure 1B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aue et al. (US Patent Application Publication US 2008/0282715 A1) in view of Conlon (US Patent Application Publication US 2019/0250653 A1).
Regarding claim 1, Aue discloses (Figure 1-2) a controller for a transport climate control system, comprising: a main processor (main processor 13) configured to control operation of a compressor of the transport climate control system ( per paragraph 0001-0003 the main processor controls the operation of the refrigeration unit which includes a compressor); a co-processor separate from the main processor  (coprocessor 16  on auxiliary board 15 per paragraph 0035); and a verification memory connected in electronic communication with only the co-processor and not in electronic communication with the main processor (memory 17 is associated with coprocessor 16 per paragraph 0035), wherein the co-processor is configured to receive verification data from an independent sensor (temperature sensor data from sensor 4 or 5 can be obtained from port E2 per paragraph 0037 and additionally per paragraph 0006 ).
However Aue does not explicitly disclose that the independent sensor is not in communication with the main processor.
Conlon teaches ( Figure 1-5 and 8) a verification memory (system memory 310 local storage 320 ) connected in electronic communication with only the co- processor (processor 305 or alternatively processor 810) and not in electronic communication with the main processor (memory 310 and storage 320 is not communication with the control mechanism in the refrigeration unit 242 as it communicates with the controller 144 per  paragraph 0052  or the with sensor aggregator 255 which can be a separate component in at least one embodiment per paragraphs 0048-0049 ), wherein the co-processor is configured to receive verification data from an independent sensor (at secondary sensors 156 which are provided for third party verifications per paragraph 0041, and can include temperature sensors 252A or 252B per paragraph 0045)  where the independent sensor is not in communication with the main processor (as the sensors 156 communicate with the controller 144 or the sensor aggregator 255 and not directly with the controls in the refrigeration unit 242).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the two part processor controller of Aue to include a sensor in communication with one processor but not in communication with a controller/processor controlling a compressor of refrigeration unit. Doing so would enable a processor and sensor of a transport climate control system to be capable of monitoring and maintaining ideal ambient conditions (per paragraph 0007) and would enable third party/ independent verification of  real time ambient conditions to which a cargo is exposed (per paragraph 0041).
Regarding claim 2, Aue as modified discloses the claim limitations of claim 1 and Conlon further discloses  a verification storage ( database 114 or 382 which contains ambient condition tracking and responses data 450 which can be stored in local storage 320 per paragraph 0061) in electronic communication with the verification memory (310) , the verification storage configured to receive the verification data received from the independent sensor (per at least paragraph 0060-0061).
Regarding claim 4, Aue as modified discloses the claim limitations of claim 1 and Aue further discloses  the main processor (13) is configured to receive climate control data from a climate control sensor (room temperatures sensor 8) and is configured to control operation of the transport climate control system based on the climate control data received from the climate control sensor (temperature sensor data from sensor 8 can be obtained from port E1 per paragraph 0034).
Regarding claim 5, Aue as modified discloses the claim limitations of claim 1 and Aue further discloses a primary power source provides power to the controller including the main processor and the co-processor ( both processors 13 and 16 are supplied by a common voltages supply V per paragraph 0039).
Regarding claim 6, Aue as modified discloses the claim limitations of claim 1 and Aue further discloses  the verification data includes temperature data and the co-processor (16) is configured to receive temperature data from the independent sensor (temperature sensor data from sensor 4 or 5 can be obtained from port E2 by the coprocessor 16 per paragraph 0037 and additionally per paragraph 0006 ).

Regarding claim 7, Aue discloses (Figure 1-2) a transport climate control system that provides climate control to a climate controlled space of a transport unit, comprising: a compressor (per paragraph 0003); a plurality of sensors including a climate control sensor (room temperature sensor 8) and an independent sensor (temperature sensor 4 or 5); a controller (control device 7) that includes: a main processor (main processor 13) configured to control operation of the compressor of the transport climate control system (per paragraph 0001-0003 the main processor controls the operation of the refrigeration unit which includes the compressor); a co-processor separate from the main processor (coprocessor 16  on auxiliary board 15 per paragraph 0035); and a verification memory connected in electronic communication with only the co- processor of the co-processor and not in electronic communication with the main processor (memory 17 is associated with coprocessor 16 per paragraph 0035), wherein the co-processor is configured to receive verification data from the independent sensor (temperature sensor data from sensor 4 or 5 can be obtained from port E2 per paragraph 0037 and additionally per paragraph 0006).
However Aue does not explicitly disclose that the independent sensor is not in communication with the main processor.
Conlon teaches ( Figure 1-5 and 8) a verification memory (system memory 310 local storage 320 ) connected in electronic communication with only the co- processor (processor 305 or alternatively processor 810) and not in electronic communication with the main processor (memory 310 and storage 320 is not communication with the control mechanism in the refrigeration unit 242 as it communicates with the controller 144 per  paragraph 0052  or the with sensor aggregator 255 which can be a separate component in at least one embodiment per paragraphs 0048-0049 ), wherein the co-processor is configured to receive verification data from an independent sensor (at secondary sensors 156 which are provided for third party verifications per paragraph 0041, and can include temperature sensors 252A or 252B per paragraph 0045)  where the independent sensor is not in communication with the main processor (as the sensors 156 communicate with the controller 144 or the sensor aggregator 255 and not directly with the controls in the refrigeration unit 242).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the two part processor controller of Aue to include a sensor in communication with one processor but not in communication with a controller/processor controlling a compressor of refrigeration unit. Doing so would enable a processor and sensor of a transport climate control system to be capable of monitoring and maintaining ideal ambient conditions (per paragraph 0007) and would enable third party/ independent verification of  real time ambient conditions to which a cargo is exposed (per paragraph 0041).
Regarding claim 8, Aue as modified discloses the claim limitations of claim 7 and Conlon further discloses  a verification storage ( database 114 or 382 which contains ambient condition tracking and responses data 450 which can be stored in local storage 320 per paragraph 0061) in electronic communication with the verification memory (310) , the verification storage configured to receive the verification data received from the independent sensor (per at least paragraph 0060-0061).
Regarding claim 10, Aue as modified discloses the claim limitations of claim 7 and Aue further discloses the climate control sensor (room temperature sensor 8)  monitors and obtains climate control data for the transport climate control system (room temperature), and wherein the main processor (13) is configured to receive the climate control data from the climate control sensor and is configured to control operation of the transport climate control system based on the climate control data received from the climate control sensor (temperature sensor data from sensor 8 can be obtained from port E1 to control operation of the refrigeration system per paragraph 0034).

Regarding claim 11, Aue as modified discloses the claim limitations of claim 10 and Aue further discloses the main processor (13) is configured to control operation of the compressor based on the climate control data from the climate control sensor (temperature sensor data from sensor 8 can be obtained from port E1 to control operation of the refrigeration system per paragraph 0034 which would at least indirectly include compressor control as the refrigeration system is controlled).
Regarding claim 12 Aue as modified discloses the claim limitations of claim 7 and Aue further discloses a primary power source that provides power to the controller including the main processor and the co-processor ( both processors 13 and 16 are supplied by a common voltages supply V per paragraph 0039).
Regarding claim 13, Aue as modified discloses the claim limitations of claim 7 and Aue further discloses  the verification data includes temperature data and the co-processor (16) is configured to receive temperature data from the independent sensor (temperature sensor data from sensor 4 or 5 can be obtained from port E2 by the coprocessor 16 per paragraph 0037 and additionally per paragraph 0006 ).
Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aue et al. (US Patent Application Publication US 2008/0282715 A1) in view of Conlon (US Patent Application Publication US 2019/0250653 A1) and Self et al. (US Patent Application Publication US 2014/0148975).
Regarding claim 3, Aue as modified discloses the claim limitations of claim 1, However Aue and Conlon do not disclose a backup power source that is configured to provide power to at least one of the co-processor and the verification memory when power to the controller is not available.
Self teaches a backup power source (power storage unit 20) that is configured to provide power to at least one of the co-processor and the climate control system (environmental package 40) when power to the controller is not available (the power storage unit provides power when the engine is in an off condition per at least paragraph 0006 and paragraph 0086-0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power source of Aue to include a backup power source for a climate control system/environmental package as taught by Self. Doing so would provide power to a environmental control system when the main source of power from a vehicle’s engine is not available such as in an engine off condition as recognized by Self (per paragraphs 0003 and 0006).
Regarding claim 9, Aue as modified discloses the claim limitations of claim 7, However Aue and Conlon do not disclose a backup power source that is configured to provide power to at least one of the co-processor and the verification memory when power to the controller is not available.
Self teaches a backup power source (power storage unit 20) that is configured to provide power to at least one of the co-processor and the climate control system (environmental package 40) when power to the controller is not available (the power storage unit provides power when the engine is in an off condition per at least paragraph 0006 and paragraph 0086-0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power source of Aue to include a backup power source for a climate control system/environmental package as taught by Self. Doing so would provide power to an environmental control system when the main source of power from a vehicle’s engine is not available such as in an engine off condition as recognized by Self (per paragraphs 0003 and 0006).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Crilly (US 20100274604 A1), Gorham (US 20140288868 A1),  Benjamin et al. (US 20160260059 A1), West et al. (US 20160034846 A1), Connell et al. (US 20160280040 A1), Beasley et al. (US 20190049926 A1) all disclose either transport container condition monitoring systems some with backup power supplies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        /ERIC S RUPPERT/Primary Examiner, Art Unit 3763